DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claim 20 is again withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  On page 4 of the Requirement for Restriction species A was drawn to fig 3 and species B was drawn to fig 11.  Clearly, claim 20 which has a lighting system 59 is depicted in fig. 11.  Applicant in the response dated 6/2/2020 appeared to have elected claims directed to fig 3.  Also on page 2 of the Office Action dated 7/10/2020 the examiner informed Applicant that claim 20 would be withdrawn from consideration. Thus, Applicant is requested to change the claim identifier of claim 20 to “Withdrawn.”  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/13/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Status of Claims

	This Office Action is in response to the remarks and amendments filed on 10/13/2020.  Claims 1, 10, 12-18, 21-23 are pending for consideration in this Office Action.

Response to Amendment

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interval timer in at least claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The substitute specification filed on 10/13/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because an affirmative statement requesting entry of the substitute specification was not contained within the submission.
Additionally, the specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
For example, on pages 18, 20 and 22 reference character 2 has been used to described a “system”, a “sample” and a “controlling.”  
Additionally, fig 2 describes a flow chart but the disclosure on pages 14-15 identifies block 21, recorder 22, interval timer 23, block 24 and block 25.  
Please amend for clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding Claim 15, the recitation of “...wherein said system further comprises an interval timer that sets time intervals for altering the rate of water loss in said product,” renders the claim unclear in light of the drawing objection above.  In particular, the recitation of the “interval timer” not being adequately described in the drawings does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergt (US4105063) in view of Marchetti et al. (US2017/0074538).

Regarding Claim 1, Bergt teaches a system for controlling the drying of a product, said product having a specific vapor pressure, said product located within a conditioned space [10; col 2, lines 32-39 and col 8, lines 22-35; fig 1], said system comprising: 
a first sensor [70] to determine a dry bulb temperature in said conditioned space [col 3,  line 66-col 4, line 6]; 
a second sensor [120] to determine the dew point value  in said conditioned space [col 6, lines 9-19]; and 

cooling coils [E1, E2, E3; fig 1], and 
a fan [F; fig 1], the controller also responsive to the dry bulb temperature to control the air flow through the cooling coil with the fan [col 3, line 66-col 4, line 6; col 2, lines 50-58];
a user interface [at least the assembly of dew point controller DS and thermostat 105] connected to receive a set point value for the dry bulb temperature and a set point value for the dew point value to control the system [col 3, line 66-col 4, lines 30; col 6, lines 9-34; where dry point temperature set points and dew point set points are implicitly teaches the user interface receives the recited values];
wherein the controller controls an amount of water removed and a rate of water removal from the product [col 3, line 66-col 4, lines 30; col 6, lines 9-34; where dry point temperature and dew point temperatures being controlled necessarily controls water removal and rate of water removal].
 Bergt does not explicitly teach the controller responsive to the dew point value in the conditioned space controlling the temperature of the cooling coils;
wherein said controller comprises two independent PID control loops one of said two PID control loops is connected to receive the dry bulb temperature from the first sensor and controls the dry bulb temperature in said conditioned space and the other of said two PID control loops is connected to receive the dew point value from the second sensor and controls said dew point value of said conditioned space;
a compensator which communicates an error signal in the dry bulb control loop to bias the dew point control loop; and

However, Marchetti teaches a temperature and humidity control apparatus [0002; fig 7] having a controller [125/200] responsive to a relative humidity set point [from which a dew point value can be derived] in a conditioned space controlling the temperature of cooling coils [0049; 0051; 0052; 0053; figs. 4 & 7; where the humidifier is controlled based on the relative humidity value and where the humidifier has been described as an evaporative system having cooling coils]; and
having two independent PID control loops [at least the control loops of controllers 260a, 260b] one of the two PID control loops is connected to receive the dry bulb temperature from a first sensor [120a] and controls the dry bulb temperature in a conditioned space and the other of the two PID control loops is connected to receive a relative humidity value from the second sensor [120b] and controls relative humidity value of said conditioned space [0044; 0053];
a compensator [implicitly taught at 0054; 0055] which communicates an error signal in the dry bulb control loop to bias the dew point control loop [0054; 0055; where the error signal of the control loops are biased to the loop having the greater error value]; and
wherein the one PID control loop uses the dry bulb temperature from the first sensor and the set point value for the dry bulb temperature to calculate an error value that is used to control the flow of air through said cooling coils, wherein the other PID control loop uses the relative humidity value and the set point value for the relative humidity value to calculate an error value that is used to control a temperature of said 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bergt to have the controller responsive to the dew point value in the conditioned space controlling the temperature of the cooling coils;
wherein said controller comprises two independent PID control loops one of said two PID control loops is connected to receive the dry bulb temperature from the first sensor and controls the dry bulb temperature in said conditioned space and the other of said two PID control loops is connected to receive the dew point value from the second sensor and controls said dew point value of said conditioned space;
a compensator which communicates an error signal in the dry bulb control loop to bias the dew point control loop; and
wherein the one PID control loop uses the dry bulb temperature from the first sensor and the set point value for the dry bulb temperature to calculate an error value that is used to control the flow of air through said cooling coils, wherein the other PID control loop uses the dew point value and the set point value for the dew point value to calculate an error value that is used to control a temperature of said cooling coils in view of the teachings of Marchetti where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. control the temperature and moisture content of a target space.

Regarding Claim 12, Bergt, as modified, teaches the invention of Claim 1 above and Bergt teaches wherein the system is responsive to a condition of small latent load while there is a sensible load [As modified above, see the rejection of Claim 1 above for detailed discussion where one skilled in the art would recognize the condition of the space having both latent and sensible loads that are controlled].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergt (US4105063) and Marchetti et al. (US2017/0074538) as applied to claim 1 above, and further in view of Bagley et al. (US2014/0345307).

Regarding Claim 10, Bergt, as modified, teaches the invention of Claim 1 above but does not explicitly teach a surface sensor located on said cooling coil, said surface sensor monitoring the temperature of said cooling coil.
However, Bagley teaches a refrigeration system [fig 1] having a surface sensor [146] located on a cooling coil [114], the surface sensor monitoring the temperature of the cooling coil [0023] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a temperature of the evaporator to a controller as a control parameter.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bergt to have a surface sensor located on said cooling coil, said surface sensor monitoring the temperature of said cooling coil in view of the teachings of Atakan where the elements could have been combined by known methods with no change in their respective .

Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergt (US4105063) and Marchetti et al. (US2017/0074538) as applied to claim 1 above, and further in view of Hirakawa (JP2017146052A).

Regarding Claim 13, Bergt, as modified, teaches the invention of Claim 1 above but does not explicitly each where the system comprises setting target drying rates for said product and controlling the conditions in said conditioned space to meet said target drying rates.
However, Hirakawa teaches a cool air drying device [0001] where the device sets target drying rates for a product and controls the conditions in a conditioned space to meet the target drying rates [0025; 0059] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. perform optimum operation according to the drying degree of the object to be dried [0026].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bergt to have where the system comprises setting target drying rates for said product and controlling the conditions in said conditioned space to meet said target drying rates in view of the teachings of Hirakawa where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. perform optimum operation according to the drying degree of the object to be dried.
Regarding Claim 15, Bergt, as modified, teaches the invention of Claim 13 above but does not explicitly teach wherein said system has an interval timer that sets time intervals for altering the rate of water loss in said product.
However, Hirakawa teaches a cool air drying device [0001] wherein said system has an interval timer [at least the control unit 6; 0018; 0019; 0121; where a relational expression determines time intervals] that sets time intervals for altering the rate of water loss in said product [0035; 0045; 0110; where operation and stop periods are defined and thereby alters the rate of water loss i.e. drying] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. perform optimum operation while providing energy savings.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bergt to have wherein said system has an interval timer that sets time intervals for altering the rate of water loss in said product in view of the teachings of Hirakawa where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. perform optimum operation while providing energy savings.


Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergt (US4105063), Marchetti et al. (US2017/0074538) and Hirakawa (JP2017146052A) as applied to claim 13 above, and further in view of Matteson et al. (US2009/0296342).

Regarding Claim 14, Bergt, as modified, teaches the invention of claim 13 above and Bergt teaches wherein said system comprises setting targets for vapor pressure and dry bulb temperature in the conditioned space, said system responsive to differentials between said targets and the vapor pressure and dry bulb temperature in said conditioned space to control vapor pressure and dry bulb temperature to change said parameter to approach said targets [As modified above, see the rejection of claim 1 above for detailed discussion where vapor pressure is controlled  with respect to dew point target values and where dry bulb temperatures are controlled to target values].  Bergt does not explicitly teach setting air flow parameters in the conditioned space, said system responsive to differentials between said targets and air flow parameters in said conditioned space to air flow parameters to change said parameter to approach said targets.
However, Matteson teaches a system having a fan assembly [fig 2] that sets air flow parameters in a space, the system responsive to differentials between  targets and air flow parameters in the space to air flow parameters to change the parameter to approach the targets [0026; fig 3; where temperature ranges are adjusted so that the fan reaches air flow parameters] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. allow the system to maintain safe internal temperatures [0026].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bergt to set air flow parameters in the conditioned space, said system responsive to differentials between said targets and air flow parameters in said conditioned space to air flow parameters to change said parameter to approach said targets in view of the teachings 

Regarding Claim 18, Bergt, as modified, teaches the invention of Claim 14 above and Marchetti teaches where the system creates a log of the controlled parameters in the conditioned space, said log and said control system being electronically accessible either directly by a user or remotely through wireless communication [0081; 0053; where the control module of the system contains suitable memory to store parameters and where user may directly access the system].

Claims 16, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergt (US4105063), Marchetti et al. (US2017/0074538) and Hirakawa (JP2017146052A) as applied to claim 13 above, and further in view of Roser Laromaine (US6596330).

Regarding Claim 16, Bergt, as modified, teaches the invention of Claim 13 above but does not explicitly teach where the system comprises a scale to measure the weight of the product to be dried by said system.
However, Roser Laromaine teaches a method for preparing meat [col 1, lines 6-10] having a scale [7] to measure the weight of meat to be dried by a system [col 1, lines 19-30] .where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide a process by which meat is dried based upon weight.


Regarding Claim 17, Bergt, as modified, teaches the invention of claim 13 above and Roser Laromaine further teaches wherein said system continuously monitors the product weight and determines the amount of weight loss, said system storing the rate of said weight loss for the product then being dried in said conditioned space [col 3, lines 19-27; where storing the rate of weight loss is implicit as it is disclosed that the weight must decrease by 20% which implies monitoring and storing of weight parameters].

Regarding Claim 21, Bergt, as modified, teaches the invention of claim 1 above and Roser Laromaine teaches where the product is meat [As modified above, see the rejection of Claim 16 above for detailed discussion].

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergt (US4105063) and Marchetti et al. (US2017/0074538) as applied to claim 1 above, and further in view of Horigane (US6635295).


Regarding Claim 22, Bergt, as modified, teaches the invention of Claim 1 above but does not explicitly teach wherein said product is cheese.
However, Horigane teaches a system for freeze drying product [col 1, lines 6-12] wherein the product is cheese [col 1, lines 28-45] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. where one skilled in the art would recognize the advantages of having a system that is flexible i.e. able to dry multiple products.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bergt to have where the product is cheese in view of the teachings of Horigane where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. where one skilled in the art would recognize the advantages of having a system that is flexible i.e. able to dry multiple products.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergt (US4105063) and Marchetti et al. (US2017/0074538) as applied to claim 1 above, and further in view of Coles, Jr. (US8445034).

Regarding Claim 23, Bergt, as modified, teaches the invention of Claim 1 above but does not explicitly teach where the product is cannabis.
However, Coles teaches a system [fig 2] that includes a dryer to dry a product wherein the product is cannabis [col 2, lines 36-51] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bergt to have where the product is Cannabis in view of the teachings of Cole where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. where one skilled in the art would recognize the advantages of having a system that is flexible i.e. able to dry multiple products.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10674752. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention and the referenced patent appear to disclose the same structure for drying a product.
Claims 10, 12-18 and 21-23 are rejected based on dependency on claim 1.





Response to Arguments

On pages 7-11 of the remarks, Applicant argues with respect to Claim 1 that Bergt (US4105063, hereinafter “Bergt”) as modified by Marchetti et al. (US2017/0074538, hereinafter “Marchetti”) are not configured for the aging of products.  Applicant's arguments have been considered but are not persuasive. 

MPEP 2144.08 explains establishing a prima facie case of obviousness. 

In response to Applicant's arguments, Applicant is reminded that claim 1 is rejected under 35 USC 103(a) where Bergt teaches in part the basic structure of the invention including a first sensor [70]; a second sensor [120] to determine the dew point value; and a controller [figs 1, 2& 3]; cooling coils [E1, E2, E3; fig 1], and a fan [F; fig 1], a user interface [at least the assembly of dew point controller DS and thermostat 105] connected to receive a set point value for the dry bulb temperature and a set point value for the dew point value to control the system and Marchetti was used to teach a controller having two independent PID control loops [at least the control loops of controllers 260a, 260b] one of the two PID control loops is connected to receive the dry bulb temperature from a first sensor [120a] and controls the dry bulb temperature in a conditioned space and the other of the two PID control loops is connected to receive a relative humidity value from the second sensor [120b] and controls relative humidity value of said conditioned space [0044; 0053]; and a compensator [implicitly taught at 0054; 0055] which communicates an error signal in the dry bulb control loop to bias the dew point control loop [0054; 0055; where the error signal of the control loops are biased to the loop having the greater error value].  
Applicant arguments centers around that assertion dry bulb and dew points are controlled independently.


Marchetti was not cited to be a system that ages product.  

As recited above, Marchetti was used to teach two independent control loops.  Applicant is reminded that Marchetti is used in a 103 rejection and whereas Marchetti teaches teach a controller having two independent PID control loops [at least the control loops of controllers 260a, 260b] one of the two PID control loops is connected to receive the dry bulb temperature from a first sensor [120a] and controls the dry bulb temperature in a conditioned space and the other of the two PID control loops is connected to receive a relative humidity value from the second sensor [120b] and controls relative humidity value of said conditioned space [0044; 0053] it would take only routine skill of one skilled in the art of refrigeration to derive a dew point value from a relative humidity reading and temperature reading using readily available psychometric charts and thus one skilled in the art could modify the control structure of Bergt to have the two PID control loops that utilize dry bulb and dew point parameters by programming and/or other know methods.  Thus one would conclude that the system of Bergt as modified by Marchetti would in fact be configured to age products.

The remainder of Applicant’s arguments are drawn to the intended use of the device.  Applicant is reminded that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitation.  MPEP 2114
For at least the reasons above, Claims 1, 10, 12-18 and 21-23 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763